Citation Nr: 1740028	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-27 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease with an anterior talofibular ligament tear of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from December 1988 to March 2011 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2017, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the November 2016 supplemental statement of the case (SSOC).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

A September 2012 Disability Benefits Questionnaire indicates the Veteran has gout that is related to his military service and/or service-connected right ankle disability.  The matter of service connection for gout has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The degenerative joint disease with an anterior talofibular ligament tear of the right ankle is manifested by marked limitation of motion.

CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for degenerative joint disease with an anterior talofibular ligament tear of the right ankle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003-5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, a staged rating is not warranted for the right ankle disability.

The Board has reviewed all of the evidence in the Veteran's electronic files. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In the August 2011 rating decision on appeal, the RO granted service connection for the right ankle disability, and assigned a 10 percent rating under 38 C.F.R. § 4.71a, DCs 5271-5010.  In October 2012, the 10 percent rating was continued under DCs 5003-5271.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The United States Court of Appeals for Veterans Claims (Court) has, however, held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Diagnostic Code 5010, the code for traumatic arthritis, rates under DC 5003, the code for degenerative arthritis.  Diagnostic Code 5003 provides a maximum 20 percent rating only where 2 or more major joints or joint groups are involved.  However, it also provide for ratings based on limitation of motion. 

The diagnostic code that has been applied in this regard is DC 5271, the code pertaining to limited motion of the ankle.  That code provides a rating of 10 percent for "moderate" limitation of motion, and a maximum rating of 20 percent for "marked" limitation of motion.  

The words "mild," "moderate," and "marked" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).   

According to the rating schedule, normal dorsiflexion of the ankle is to 20 degrees, and normal plantar flexion of the ankle is to 45 degrees.  38 C.F.R. § 4.71, Plate II.   

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in December 2010, the Veteran reported that his ankle rolled easily and caused pain.  It was aggravated by walking over 1/4 mile or standing over 30 minutes.  He had fair relief of his symptoms with medication.  On examination, there was no ankylosis.  Dorsiflexion was to 20 degrees, plantar flexion was to 45 degrees, and inversion and eversion were normal.  A Drawer Test was positive.  There was pain on motion and on repetition.  There was no additional loss of motion on repetition.  A motor examination was normal.  The examiner diagnosed right ankle degenerative joint disease and opined that the condition had no effect on the Veteran's usual occupation or daily activities.

In a September 2012 Disability Benefits Questionnaire, the Veteran reported sharp, lateral pan in the ankle.  He had instability with climbing stairs or playing sports.  He had flare-ups which caused limited driving and walking, and required treatment with medication.  

On examination, plantar flexion was to 35 degrees with pain at 35 degrees.  Dorsiflexion was to 20 degrees without pain.  The Veteran could perform repetitive-use testing without additional loss of motion.  Functional loss included less movement, weakened movement, excess fatigability, incoordination, pain, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  Muscle strength was 4/5 in plantar flexion and dorsiflexion.  There was no ankylosis.  He had a history of asymptomatic shin splints.  There was no malunion of the os calcis or astragalus.  There was no history of ankle surgery.  The only other pertinent physical finding was right lateral ankle edema.  He required an ankle brace.  The ankle impacted his ability to work in that it affected his ability to drive, walk, and stand for prolonged periods, and prevented running.  He had instability when maneuvering stairs.  The ankle pain interfered with sleep.

In a September 2013 private medical record of Dr. B., she stated, "upon my  examination, there was marked limitation of eversion and dorsiflexion due to significant pain and discomfort with bony osteophytes that [are] free within the joint."  She diagnosed "marked" limitation of motion of the ankle, among other problems.

In a September 2013 private medical record of Dr. N., she noted an antalgic gait, pronation throughout the gait, instability, and audible crepitus.  Dorsiflexion was to 8 degrees and plantar flexion was to 22 degrees.  The Veteran could not toe-raise and balance testing was impaired.

On VA examination in October 2016, the Veteran reported continued daily pain and swelling.  He also reported instability and flare-ups occurring twice per week.  Dorsiflexion was to 5 degrees and plantar flexion was to 30 degrees.  The Veteran could perform repetitive use testing without additional loss of motion.  He walked with a limp.  Muscle strength was 5/5 in plantar flexion and dorsiflexion.  There was no ankylosis.  There was ankle instability.  The Veteran required the occasional use of an ankle brace.  The disability impacted employed in that he could not engage in prolonged walking or standing.

At the February 2017 hearing, the Veteran testified that his ankle caused persistent pain, swelling, and limited motion.  He could not exercise much due to the ankle.  He required an ankle brace and orthotic inserts.  He presented legal argument as to why his disability qualified as "marked" in severity and warranted a higher rating.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a 20 percent rating is warranted for the right ankle disability throughout the appeal period based on "marked" limitation of motion.  Significantly, Dr. B. explicitly found that the Veteran has a "marked" limitation of motion of the right ankle.  The September 2013 record of Dr. N. noted dorsiflexion was only to 8 degrees, and dorsiflexion was only to 5 degrees on VA examination in October 2016.  Plantar flexion was also measured to be approximately half of what is normal on those two examinations.  His disability has been shown to cause weakened movement, excess fatigability, incoordination, pain, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, running, driving, and weight bearing.  The Board thus finds that this symptomatology approximates "marked" limitation of motion.

However, the preponderance of the evidence is against any higher rating.  Twenty percent is the maximum rating allowed under DC 5271.  The only diagnostic code pertaining to the ankle that provides a rating in excess of 20 percent is DC 5270, which requires evidence of ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted.)  As the evidence, which includes several VA examination reports as well as treatment records, consistently indicates the Veteran does not have ankylosis of the right ankle, a rating higher than 20 percent cannot be assigned.

With regard to the DeLuca factors, the Board acknowledges the evidence of the Veteran's pain and functional limitations.  However, the record has consistently shown no additional loss of motion on repetition, and his pain and functional loss has already been considered in awarding the maximum rating under DC 5271.  The Board finds insufficient evidence to support a finding that his pain is so disabling as to actually or effectively limit ankle motion to such an extent as to warrant the assignment of a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5270. 

The Board has considered all other diagnostic codes pertaining to the ankle but none apply.  Again, as there is no evidence that the ankle is ankylosed, DC 5272 does not apply.  Diagnostic Code 5273 does not apply because it requires evidence of malunion of os calcis or astragalus, which is not indicated here.  Similarly, Diagnostic Code 5274 requires evidence of an astragalectomy, is also not indicated by the record.  

The VA examination reports are adequate for adjudication.  The examiners examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  In assessing the severity of the Veteran's right ankle disability, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support a higher rating than that already assigned herein.
The Board has considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, given that the Veteran is receiving the maximum rating based on limitation of motion of the right ankle and a higher rating requires ankylosis, there is no prejudice in any VA examination not having conformed to 38 C.F.R. § 4.59  as interpreted in Correia.

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.  However, the Veteran has not alleged, and the record does not show, that he is precluded from attaining or maintaining gainful employment due to his right ankle disability.  To the contrary, his hearing testimony and private medical records indicate he has been working throughout the appeal period.  Thus, Rice is inapplicable.

For all the foregoing reasons, the Board finds that while a maximum, 20 percent rating is warranted under DC 5271, the preponderance of the evidence is against any higher rating for the Veteran's right ankle disability.  The preponderance of the evidence is also against the assignment of any separate ratings for the right ankle disability.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application. 

In reaching this decision, the Board considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

A rating of 20 percent, but no higher, for degenerative joint disease with an anterior talofibular ligament tear of the right ankle is granted




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


